Order Denying Motion for Rehearing or Reconsideration:
Petitioners’ motion for rehearing or reconsideration came regularly for hearing on October 27, 1993. Petitioners appeared by counsel.
The best interests of all persons concerned, and especially those of the minor child, must be served by the outcome of a proceeding for the relinquishment a parent-child relationship. A.S.C.A. § 45.0402(e); In re a Minor, 14 A.S.R.2d 54, 55 (Trial Div. 1990); In re a Minor Child, 14 A.S.R. 82, 83 (Trial Div. 1990).
In this case, the grandparents’ attention and devotion to their eight-month old granddaughter is apparent. This relationship can continue to be nurtured. Indeed, if all concerned continue to agree, the grandparents are certainly free to remain the child’s primary care-givers, as is often done traditionally. However, this is different than a legal termination of the natural parental relationship, which could leave the child without legal recourse for support during her still long period of dependency. The grandparents are in their sixties, while the natural parents are in their twenties. All five persons live in the same household. Under these circumstances, it is not in the long-term best interests of the child, regardless of present financial circumstances, to *71have her relationship with her natural parents legally severed at such a tender age.
The motion is denied.
It is so ordered.